Citation Nr: 1001550	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to an effective date earlier than September 
16, 2003, for a 50 percent disability rating for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran has raised the issues of whether clear and 
unmistakable error (CUE) was committed in a November 1996 
rating decision and also a claim for total rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  These issues are referred to the RO for initial 
development and adjudication.

In August 2008, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

As a final preliminary matter, the Board notes that a private 
attorney previously represented the Veteran in this appeal.  
However, the Veteran subsequently executed a VA Form 21-22a 
appointing a new representative on June 8, 2006.  Thus, the 
Board recognizes the change in representation.  See 38 C.F.R. 
§ 20.605 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to December 19, 2007, the Veteran's service-
connected PTSD was manifested by complaints of sleep 
disturbance, intrusive recollections, nightmares, 
irritability and anger, hyperstartle response, avoidant 
behavior, and resulted in occupational and social impairment 
with reduced reliability and productivity; there is no 
evidence of thought disorder, obsessional rituals, 
intermittently illogical, obscure or irrelevant speech, near 
continuous panic attacks, disorientation, or inability to 
work or to maintain interpersonal relationships attributed to 
his PTSD prior to that date.

3.  Since December 19, 2007, the Veteran's service-connected 
PTSD is manifested by symptoms resulting in occupational and 
social impairment with deficiencies in most areas, but does 
not cause total occupational and social impairment; there is 
no evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name.  

4.  The record does not reflect that it was factually 
ascertainable prior to September 16, 2003, that the Veteran's 
service-connected PTSD was productive of occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met prior to December 19, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 70 percent disability rating, and no more, 
are met for PTSD, from December 19, 2007.  38 U.S.C.A. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2009).

3.  The requirements for an earlier effective date prior to 
September 16, 2003, for the assignment of a 50 percent 
evaluation for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in June 2004.  He was sent a letter in July 
2004 which notified him that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA 
to obtain, medical evidence demonstrating a worsening or 
increase in severity of the disability.  A later, August 2007 
letter notified him that a claimant could also provide, or 
ask VA to obtain, lay evidence, as well as medical evidence, 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notices also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
her or his entitlement to increased compensation.  
Specifically, he was informed in the letters of types of 
evidence that might show such a worsening, including 
statements from a doctor containing the physical and clinical 
findings; and statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner the disability had become worse.  

The Board notes that the claimant was not informed until the 
August 2007 letter that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in the February 
2008 statement of the case, and therefore any defect in the 
timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  

With regard to the Veteran's claim for an earlier effective 
date for the assigned 50 percent for PTSD, as the October 
2004 rating decision on appeal granted an increased 
disability rating for the Veteran's PTSD and assigned an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
exercised his right to appeal the effective date assigned in 
that decision, and the February 2008 statement of the case 
(SOC) properly provided notice on the downstream issue of the 
effective date of an award.  The Veteran has not alleged that 
notice in this case was less than adequate.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, and 
by affording VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they were predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination, and provide medical information 
needed to address the rating criteria relevant to this case.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

Analysis

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

VA treatment records, dating from September 2003 to June 
2004, show the Veteran complained primarily of sleep 
disturbance, intrusive thoughts and avoidant behavior.  The 
diagnosis was PTSD including alcohol dependence in remission 
and GAF scores during this entire period were overwhelmingly 
assessed as 55.  A June 2004 progress note, while assigning a 
GAF of 55, diagnosed severe PTSD and alcohol dependency in 
remission.  

In July 2004, the Veteran underwent a VA psychiatric 
examination.  The examiner noted that the Veteran's records, 
including his previous May 1996 compensation examination, 
were reviewed.  At that time his chief complaint was of 
difficulty sleeping and more frequent nightmares about 
Vietnam.  He also complained of having vivid intrusive 
thoughts on a daily basis, sleeping problems, irritability 
including road rage and social isolation.  He was married 
since 1998 to his 3rd wife and maintained a relationship with 
his 2 adult children, although he had no contact with his 3 
siblings following his divorce from his 2nd wife.  He 
reported that he was able to show affection to his wife, but 
that it could be difficult.  He avoided crowds and eating 
out, preferring to stay at home with his wife or to visit a 
close friend at that friend's farm.  He reported he had 
stopped working on the railroad in 1995 after 28 years.  Loud 
noises caused him to become jumpy and on edge.  His wife was 
afraid to enter a room while he was asleep because she feared 
he would react violently.  He stated that he had received a 
partial railroad retirement and that there had been a number 
of verbal conflicts and threats prior to his retirement.  He 
stated that he was not interested in trying to work again.  
The Veteran had heavily abused alcohol in the past and went 
into rehab in 1992.  He reported that in the last 3 to 4 
years, he would drink up to 6 beers on Thursdays, although he 
did no do so at the time of the examination.  The examiner 
noted that the Veteran had been given GAF scores ranging from 
50 to 55 over the last year and that there had been no 
remissions of his psychiatric symptoms since starting 
treatment.  He had had no psychiatric admissions since 1992.

Examination results revealed the Veteran to be well-oriented 
in all spheres, cooperative and relevant.  He was casually 
dressed with good grooming.  His recent and remote memory was 
grossly intact.  His mood was slightly depressed and his 
affect was flat, although somewhat irritable at times, 
particularly when he talked of the Iraq War.  He reported 
periodic suicidal thoughts although he denied any plans or 
intentions.  He denied psychotic symptoms and none were 
manifested during the interview.  Insight and judgment were 
adequate.  The diagnosis was chronic moderate-severe PTSD.  
The assessed GAF score was 53.  The examiner opined that the 
Veteran's symptoms had increased in severity since the last 
compensation examination and were in the moderate to severe 
range.  The examiner further opined that, although the 
Veteran's symptoms negatively impacted on his employability 
and would create increased difficulties, they would not 
render him unemployable.  

A July 2004 letter from the Vet Center, indicates that the 
Veteran was known to that agency since 1985 as he was 
referred there after making a suicide attempt.  The Veteran 
would start and stop therapy over the years in accordance 
with the fluctuation of his PTSD symptoms.  The letter states 
that the Veteran had diagnosed acute delayed onset PTSD with 
a GAF of 60.  

VA treatment records, dating from August 2004 to November 
2007, show ongoing treatment for the Veteran's PTSD symptoms.  
During this period, he complained primarily of difficulty 
being around other people and problems with trusting other 
people.  In June 2006, the Veteran stated that he had 
problems with frustration and limited his social contact to 
mostly just his family.  On several occasions during this 
period, his PTSD was described as severe.  A September 2007 
progress note shows that the Veteran's anger had increased 
and that he felt that his energy was low and that he wanted 
to stay in bed.  At that time, his mood was described as 
depressed.  A November 2007 progress note shows the Veteran 
felt his anxiety and startle response were as high as anytime 
in his life.  The examiner noted that the Veteran clearly had 
problems with irritability, hyper arousal, intrusive 
recollections and avoidance behaviors and that these symptoms 
were extremely limiting for him.  At that time his mood was 
described as angry.  Throughout the entire period 
examinations of the Veteran consistently showed his thought 
processes to be logical and goal directed, his speech to be 
normal in rate and volume, his insight to be good and his 
judgment to be intact.  He denied suicidal or homicidal 
intentions at all times during this period.  Prior to October 
2005, GAF scores were assessed from 53 to 55.  In October 
2005, the GAF was assessed as 50.  Thereafter his GAF scores 
ranged from 46 to 50.  

During his November 2007 personal hearing at the RO, the 
Veteran testified that Vietnam is always on his mind, every 
day.  He further testified that he had problems with anger 
and recounted 2 episodes in the last year when he either 
physically attacked someone or threatened to do so.  He tried 
to stay at home or in his garage away from people in an 
effort to control his anger.  He testified that he was known 
as "Sergeant Psycho" at the Vet Center.  The Veteran 
testified that he had several guns in his home and that he 
had made 2 suicide attempts in the past and felt unafraid to 
die.  He testified that he felt his depression was as bad as 
it had been when he returned from Vietnam.  

A December 2007 VA psychiatric examination report indicates 
that the Veteran's claims file was reviewed in conjunction 
with his examination.  At that time he complained primarily 
of social isolation, stating that he could not stand being 
around people and did not go out in public.  He reported 
experiencing problems with road rage and commented that he 
was known as "Sergeant Psycho" at the VFW because of his 
behavior.  He felt that he had no family because his family 
had sided with his second wife, his first cousin, at the time 
of their divorce.  He also felt that he was a "bad father."  
At the time of the examination, he had been married 10 years 
to his third wife and described the relationship as good, 
although he later said that she had not talked to him for 
three days because of an altercation and that he was often 
belligerent with her for the "stupidest things."  He 
reported having one close personal friend.  He also reported 
that he often drank 10 to 15 beers at a time with friends, 
after which he would drive home.  He reported no difficulty 
falling asleep or problems with sleep disturbance.  He had 
occasional "weird" dreams that were not about Vietnam.  

The examiner observed that the Veteran was casually and 
appropriately dressed in clothing that appeared clean and 
reasonably well-fitting.  His grooming was described as 
marginal and somewhat neglected; his hygiene appeared 
adequate.  His orientation was good and he fully understood 
the purpose of the evaluation.  He was alert, responsive and 
generally cooperative, although somewhat defensive and 
detached in manner.  He appeared somewhat sullen and 
resistant at times.  Eye contact was described as fair.  The 
Veteran's speech was loud in volume and tone, but normal in 
rate and rhythm.  His speech content was overproductive, 
tangential and at times somewhat preoccupied, but generally 
coherent.  His mood appeared to be somewhat irritable and 
defensive with a labile affect.  He reported his mood to be 
depressed.  There did no appear to be any evidence of 
hyperarousal or hyperalertness affecting his sleep.  The 
Veteran reported recent suicidal thoughts and stated that he 
was not afraid of death.  He denied homicidal ideation, but 
said that he would hurt others if they threatened him.  His 
thought processes generally appeared to be logical and 
sequential.  No hallucinations or delusions were reported or 
elicited.  The Veteran did not report dissociative symptoms 
or ritual or obsessive behaviors, other than preoccupation 
with his being a soldier and his Vietnam experience.  The 
diagnosis was chronic moderate PTSD and episodic alcohol 
abuse, not secondary to PTSD.  The examiner assessed a GAF of 
55 attributed to the Veteran's PTSD symptoms alone.  The 
examiner observed that the Veteran's psychological testing 
results strongly suggested some symptom overreporting or 
preoccupation.  The examiner noted that the Veteran continued 
to report significant PTSD symptoms including irritability, 
hypervigilance, hyperarousal and intrusive recollection.  
However, he did not report combat-related dreams or sleep 
disturbance.  The examiner opined that the decline in the 
Veteran's socialization since the last examination was in 
part due to a possible characterological disorder rather than 
just his PTSD symptoms.  The examiner further opined that the 
Veteran's symptoms were likely to be exacerbated by his 
ongoing episodic alcohol abuse, noting that alcohol increases 
mood instability, irritability, sleep disturbance and 
impulsivity.  Finally, the examiner opined that the Veteran's 
overall presentation appeared to be consistent with that 
described by the July 2004 VA examiner and with that 
examiner's conclusion that the Veteran's ability to work in 
certain situations was limited, but that he was no considered 
unemployable for VA purposes due to his psychiatric symptoms 
alone. 

VA treatment records, dating from November 2007 to August 
2008, show ongoing treatment for the Veteran's PTSD symptoms.  
A June 2008 progress note indicates that the Veteran 
complained of difficulty with sleep continuity and more 
frequent nightmares about Vietnam.  He reported that he had 
been drinking up to 4 to 6 beers 3 days a week to sleep.  In 
July 2008, he exhibited more intense mood swings during the 
anniversary of the date most of his platoon was killed in 
Vietnam.  He was more withdrawn, not talking to his wife for 
a few weeks and keeping mostly to his house.  Examinations 
repeatedly show his thought processes to be logical and goal 
directed, his speech to be normal in rate and volume; his 
insight to be good and his judgment intact.  He repeatedly 
denied suicidal and homicidal ideation.  In June 2008, his 
mood was described as euthymic and as anxious in July 2008.  
The July 2008 progress note further found his affect to be 
restricted with a low interest level.  The GAF scores ranged 
from 45 to 48 during this time period.  

During his August 2008 Board hearing before the undersigned, 
the Veteran testified that his condition had worsened since 
the November 2007 personal hearing.  He testified that he had 
problems staying asleep, awakening approximately every 2 
hours.  He also found himself more socially isolated since 
the previous hearing, having two friends.  He had made his 
garage into a memorial to the dead members of his platoon.  
He testified that he thought of committing suicide, but knew 
that he could not.  He testified that he had loaded guns in 
strategic places in his garage and home.  The Veteran 
testified that he believed he had been mentally abusive to 
his children.  

Prior to December 19, 2007

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 70 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for obsessional rituals, intermittently 
illogical, obscure or irrelevant speech; near continuous 
panic attacks or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
cognition, judgment, or abstract thinking; or inability to 
establish and maintain effective relationships attributed to 
the Veteran's PTSD.  Although he reports problems with sleep 
disturbance, depression, intrusive thoughts, nightmares, and 
social isolation during this period and the objective 
evidence indicates some evidence of sleep disturbance as well 
as social isolation, the objective evidence does not support 
the conclusion that it significantly impacted his ability to 
work.  In this respect, while the Board acknowledges the May 
1998 letter from the Railroad Retirement Board indicating the 
Veteran was found to be totally and permanently disabled for 
all regular activity on the basis of depression and PTSD, it 
also notes that the July 2004 VA psychiatric examiner 
specifically found that, while his PTSD symptoms negatively 
impacted on his employability and would create increased 
difficulties, they would not render him unemployable.  
Moreover, the evidence indicates that the Veteran has not had 
any hospitalizations for PTSD during this period and there is 
no evidence that his PTSD symptoms have significantly reduced 
his reliability or productivity.  Moreover, the VA 
examination report, as well as his VA treatment records 
indicate that the Veteran reported having at least 1 friend 
that that he regularly socialized with and a good 
relationship with his wife.  While the Veteran often 
indicated suicidal thoughts, he as frequently indicated that 
he had no plans or that he would not make any attempts.  The 
Board finds that the overwhelming objective findings reported 
on mental status examinations in the July 2004 VA examination 
and in VA treatment records dating from September 2003 to 
November 2007, including coherent thought processes, and 
adequate insight and judgment with no evidence of obsessional 
rituals, illogical, obscure, or irrelevant speech, and no 
evidence of homicidal ideation do not support the conclusion 
that the disability is of the severity contemplated for a 70 
percent evaluation under Code 9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  As noted above, the vast majority 
of GAF scores for this period were 55; however, as early as 
October 2005, VA progress notes show the Veteran was assigned 
GAF scores ranging from 46 to 50 attributed to his diagnosed 
PTSD.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are meant to 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

Taking into consideration the Veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the Veteran's occupational and social 
impairment due to PTSD represents no more than a 50 percent 
disability rating during this period.  In this regard, again 
the Board acknowledges that the Veteran was assigned GAF 
scores indicative of serious symptoms since October 2005.  
However, despite his noted complaints, prior to December 19, 
2007, there is no indication of other commensurate symptoms 
such as severe obsessional rituals, intermittently illogical, 
obscure or irrelevant speech, impaired impulse control, or 
spatial disorientation, attributed to his PTSD, as 
contemplated in the criteria for a 70 percent disability 
rating.  Moreover, while there is evidence of social 
isolation from his family, the Board finds most probative the 
2004 VA examiner's opinion that his PTSD symptoms were no 
more than moderate as reflected by both the examiner's mental 
status examination findings and assignment of the GAF score 
of 53, as it was based on a complete review of the Veteran's 
VA treatment records.  As noted above, the vast majority of 
assessed GAF scores of record are indicative of no more than 
moderate symptoms and those indicating serious symptoms do no 
indicate commensurate symptoms.

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates, that prior to December 19, 
2007, the Veteran's PTSD produced no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.  The preponderance 
of the evidence is against a rating in excess of 50 percent 
for PTSD prior to December 19, 2007.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim for a higher 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that prior to December 19, 2007, the Veteran's 
service-connected PTSD caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that, prior to December 19, 
2007, the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Since December 19, 2009

As noted above, during his VA psychiatric examination 
conducted on December 19, 2007, the Veteran reported social 
isolation, sleep disturbance and problems with road rage.  
While there is no evidence to show impaired thought 
processes, suicidal ideation, near-continuous panic or 
depression, or spatial disorientation, some, if not all of 
the criteria for the assignment of a 70 percent evaluation 
have been met.  In this respect, as noted above, the VA 
examiner found that the Veteran's grooming was marginal and 
somewhat neglected, his speech content was overproductive, 
tangential and somewhat preoccupied, but generally coherent.  
The examiner noted that the Veteran had recent suicidal 
thoughts and his preoccupation with Vietnam and his being a 
soldier was identified by the examiner as a ritual or 
obsessive behavior.  Moreover, in determining the level of 
impairment under 38 C.F.R. § 4.130, a rating specialist is 
not restricted to the symptoms provided under the diagnostic 
code, and should consider all symptoms which affect 
occupational and social impairment, including those 
identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause an occupational or social impairment equivalent to 
those listed in that diagnostic code, the appropriate, 
equivalent rating is assigned.  Id.  Further, despite the VA 
examiner's opinion that the Veteran's PTSD symptoms were no 
more than moderate; the objective findings are demonstrative 
of symptoms contemplated by the criteria for a 70 percent 
rating.  Likewise, although he has maintained a relationship 
with his wife and with one friend, he reports significant 
social isolation with others.  As such, and affording the 
Veteran the benefit of the doubt, the Board finds that the 
assignment of a 70 percent evaluation is warranted for the 
period dating since December 19, 2007.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The veteran's GAF scores for the 
period, as noted in his examination report and treatment 
records, ranged from 45 to 55, and these scores further 
supports the assignment of a 70 percent evaluation.  

Although the examiner conducting the December 19, 2007 VA 
psychiatric examination assessed the Veteran with a GAF score 
of 55, indicating moderate symptoms, the majority of his GAF 
scores for this period range from 45 to 50 denoting serious 
symptoms or serious impairment in social, occupational or 
school functioning to major impairment in several areas.  
Again, resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the assignment of a 70 percent 
evaluation is warranted for the period dating since December 
19, 2007.

The Board finds, however, that the Veteran's PTSD symptoms do 
not warrant an evaluation in excess of 70 percent.  The 
medical evidence affirmatively shows that the condition is 
not manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.  Moreover, none of the VA examiners indicated that 
there was any evidence of any inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene.  Finally, the record shows that, although the 
Veteran suffers from severe social and occupational 
impairment since December 19, 2007, his symptoms have not 
caused total social and occupational impairment.  In this 
regard, the Board observes that, while the Veteran 
essentially stays to himself and avoids most people, he 
nevertheless is maintaining a long-term relationship with his 
wife, adult children and at least one friend.  In light of 
the foregoing, therefore, the preponderance of the evidence 
is against a finding that the Veteran's PTSD is productive of 
total occupational and social impairment.  As such, a 100 
percent rating is not warranted since December 19, 2007.

Likewise, in reaching this decision, the potential 
application of various provisions of Title 38 Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that since December 19, 
2007, the Veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that, since December 19, 
2007, the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2009).  The general rule as it pertains to 
the effective date for an award of increased compensation is 
that the effective date of such award will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1) (2009).  An exception to 
that rule applies, however, under circumstances where the 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In this context, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2009). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), the General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence established that the increase in the 
degree of disability had occurred. That section was intended 
to be applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty. It was noted that this section was not intended to 
cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

Further, once a formal claim for compensation has been 
allowed, receipt of a report of VA examination or 
hospitalization will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(2009).  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).

As noted above, the Veteran's service-connected PTSD is rated 
50 percent from September 16, 2003, to December 18, 2007, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
code, a 50 percent rating is warranted when the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The Veteran and his representative contend that he is 
entitled to an earlier effective date for the award of the 50 
percent schedular rating for PTSD.  As the Veteran's claim of 
whether CUE was committed in the November 1996 rating 
decision has, as yet, not been adjudicated by the RO, the 
Board lacks jurisdiction to consider the previously raised 
CUE claim as an underlying basis for earlier effective date 
for the grant of a 50 percent disability rating for PTSD.

The Board notes that the Veteran filed his original claim for 
service connection for PTSD on April 21, 1995.  See 38 C.F.R. 
§§ 3.151, 3.155, 3.160(a)-(b) (2009).  A December 1995 rating 
decision granted service connection for PTSD and assigned an 
initial 10 percent disability rating, effective from the date 
the Veteran's application was received.  Thereafter, a May 
1996 rating decision increased his disability rating for PTSD 
to 30 percent, effective from April 30, 1996, the date his 
claim for an increased disability rating was received.  A 
subsequent November 1996 rating decision denied a disability 
rating in excess of 30 percent, and the Veteran, in May 1997, 
withdrew his appeal of the November 1996 denial.  

On June 29, 2004, the Veteran submitted his claim for an 
increased rating for PTSD.  The submitted VA Form 21-4138, 
constitutes a claim for increase.  38 C.F.R. § 3.160(f); 
38 C.F.R. § 3.155(a) (2009).  The RO, in the October 2004 
rating decision, assigned a higher disability rating of 50 
percent for PTSD, effective September 16, 2003, the date the 
RO found it was factually ascertainable from that evidence 
that the criteria for a 50 percent rating for PTSD were met.  
The date assigned precedes the date the Veteran submitted his 
claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
September 16, 2003, is the correct date for the assignment of 
the 50 percent disability evaluation for the Veteran's 
service-connected PTSD.  The record does not contain any 
statement or action dated earlier than June 29, 2004, 
indicating the Veteran's intent to file a claim for an 
increased disability rating pertaining to this disability.  
However, there are VA medical records dated between September 
1997 and September 2003, including records documenting the 
Veteran's treatment for PTSD.  There are also records dated 
earlier in September 16, 2003 indicating that he had 
increased avoidant behavior as well as increased anger and 
intrusive memories of Vietnam.  VA regulations provide that 
the date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or where a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1).  

Although the Veteran's earliest VA treatment record for PTSD 
following the November 1996 rating decisions denial of an 
increased disability rating for such is dated September 17, 
1997, the Board must next determine under 38 C.F.R. 
§ 3.400(o)(2) the earliest date as of which it is factually 
ascertainable that an evaluation in excess of 30 percent was 
warranted.  As previously discussed, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date.  Otherwise, 
it will be the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Although the earlier VA treatment records show the Veteran 
did seek treatment for his PTSD symptoms, there is no 
factually ascertainable evidence demonstrating that the 50 
percent evaluation was warranted earlier than September 16, 
2003.  In this respect, although the Veteran was repeatedly 
assigned GAF scores indicative of moderate symptoms during 
the period prior to September 12, 2003, there is no evidence 
that he suffered any flattened affect, panic attacks, 
impaired memory, judgment, or abstract thinking or that he 
had difficulty in establishing and maintaining effective 
social relationships.  Likewise, there is no evidence that 
his speech was circumstantial, circumlocutory or stereotyped 
at any time prior to September 16, 2003.  Although the 
treatment records do indicate that he had ongoing problems 
with depression, the Board notes that the Veteran had no 
formal complaints in September 1997, and that he indicated 
that group therapy was very beneficial to him in May 2002, 
with his examiner noting that he had improved insight.  
Indeed, the date assigned is highly favorable to the Veteran 
as the September 12, 2003, VA progress note also fails to 
show PTSD symptomatology commensurate with occupational and 
social impairment with reduced reliability and productivity.  
Accordingly, the criteria for an earlier effective date for 
the assignment of a 50 percent evaluation for the Veteran's 
service-connected PTSD have not been met, and the benefit 
sought on appeal must be denied.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD, prior to December 19, 2007, is denied.

Entitlement to a 70 percent disability rating for service-
connected PTSD since December 19, 2007, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.

Entitlement to an effective date earlier than September 16, 
2003, for a 50 percent evaluation for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


